DEBENTURE CONVERSION AGREEMENT




THIS NOTE CONVERSION AGREEMENT (this “Agreement”), dated as of December 13,
2012, by and among SEFE, Inc., aNevada corporation, (the “Company”) and
Riverbend LLC, a Nevada limited liability company(“Noteholder”).




WITNESSETH:




WHEREAS, the Company and the Noteholder are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 3(a)(9), Section 4(2), Rule 506 of Regulation D, or any or all such
exemptions as promulgated by the U.S. Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”);




WHEREAS, the Noteholder is the record and beneficial owner, of the 8% debenture
in the original principal amount of $200,000, dated the 25th day of April, 2012,
pursuant to the terms of which the Company is obligated to pay to Noteholder the
original principal amount as well as interest accrued to date (the “Debenture”);




WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Noteholder, as
provided herein, and the Noteholder shall accept 2,500,000 shares of the
Company's common stock, par value $0.001 (the “Common Stock”) in conversion and
satisfaction of the sum of $79,710 to be applied first to interest accrued to
date and the balance to principal owing under the terms of the Debenture (as
converted, the “Conversion Shares”);




WHEREAS, no commission or other remuneration will be paid or given, directly or
indirectly, in connection with the conversion or redemption of the Debenture;




WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions substantially in the form attached hereto as Exhibit A (the
“Irrevocable Transfer Agent Instructions”); and




NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Noteholderhereby agree as
follows:




1. CONVERSION OF CONVERTIBLE NOTE.




Conversion of a Portion of Debenture. Subject to the satisfaction (or waiver) of
the terms and conditions of this Agreement, the Company agrees to exchange and
issue to Noteholder a total of 2,500,000 Conversion Shares.




2. NOTEHOLDER'S REPRESENTATIONS AND WARRANTIES.




TheNoteholder represents and warrants that:




(a) Investment Purpose. TheNoteholderacquired the Debenture and, upon conversion
of the Debenture, the Noteholder will acquire the Conversion Shares for its own
account. So long such Noteholder is not an “Affiliate” of the Company as that
terms is defined in Rule 501 of Regulation D under the 1933 Act, and so long as
SEFE has complied with the periodic reporting requirements of the Exchange Act,
the Noteholder may dispose of all or any part of the Conversion Shares at any
time in accordance with the exemption from registration in Rule 144of the 1933
Act covering such Conversion Shares or another available exemption under the
1933 Act.




(b)Investor Status. TheNoteholder is an “Accredited Investor” as that term is
defined in Rule 501(a) of Regulation D and is not an “Affiliate” as that term is
defined in Rule 501(b) of Regulation D of the 1933 Act.




(c) Reliance on Exemptions. The Noteholder understands that the Conversion
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Noteholder's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such





--------------------------------------------------------------------------------

Noteholder set forth herein in order to determine the availability of such
exemptions and the eligibility of such Noteholder to acquire such securities.




(d) Information. The Noteholder and its advisors (and his or, its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision regarding its purchase of the Conversion Shares,
which have been requested by such Noteholder. The Noteholder and its advisors,
if any, have been afforded the opportunity to ask questions of the Company and
its management. Neither such inquiries nor any other due diligence
investigations conducted by such Noteholder or its advisors, if any, or its
representatives shall modify, amend or affect such Noteholder's right to rely on
the Company's representations and warranties contained in Section 3 below. The
Noteholder understands that its investment in the Conversion Shares involves a
high degree of risk. The Noteholder is in a position regarding the Company,
which, based upon employment, family relationship or economic bargaining power,
enabled and enables such Noteholder to obtain information from the Company in
order to evaluate the merits and risks of this investment. The Noteholder has
sought such accounting, legal and tax advice, as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Conversion Shares.




(e) No Governmental Review. The Noteholder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Conversion Shares, or
the fairness or suitability of the investment in the Conversion Shares, nor have
such authorities passed upon or endorsed the merits of the offering of the
Conversion Shares.




(f) Issuance and Transfer or Resale. The Noteholder understands that (i)
issuance of the Conversion Shares has not been and is not being registered under
the 1933 Act or any state securities laws in reliance on the exemption from such
registration in Section 3(a)(9) of the 1933 Act, (ii) any sale, assignment or
transfer by the Noteholder may be made pursuant to the exemption from such
registration in Rule 144of the 1933 Act; (ii) that any sale of such securities
made in reliance on Rule 144 under the 1933 Act (or a successor rule thereto)
(“Rule 144”) will be made only in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of such securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act)
will comply with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iv) neither the Company nor any other
person is under any obligation to register such securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.




(g) No Stop Transfer. The Noteholder understands that the no stop transfer order
shall be placed against transfer of such stock certificates.




(h) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of theNoteholder and is a valid and
binding agreement of theNoteholder enforceable in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.




(i) Receipt of Documents. The Noteholder and his or its counsel has received and
read in their entirety: (i) this Agreement and each representation, warranty and
covenant set forth herein and the Irrevocable Transfer Agent Instructions; (ii)
all due diligence and other information necessary to verify the accuracy and
completeness of such representations, warranties and covenants; and (iii)
answers to all questions the Noteholder submitted to the Company regarding an
investment in the Company; and the Noteholder has relied on the information
contained therein and has not been furnished any other documents, literature,
memorandum or prospectus.




(j) Due Formation of Noteholder. Noteholder has been formed and validly exists
and has not been organized for the specific purpose of purchasing the Conversion
Shares and is not prohibited from doing so.




(k) No Legal Advice From the Company. The Noteholder acknowledges, that it had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with its own legal counsel and investment and tax advisors. The
Noteholder is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment





--------------------------------------------------------------------------------

advice with respect to this investment, the transactions contemplated by this
Agreement or the securities laws of any jurisdiction.




3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.




The Company represents and warrants to the Noteholder:




(a) Organization and Qualification. The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries taken as a whole.




(b) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement, the Irrevocable Transfer Agent Instructions, and any
related agreements, and to issue the Conversion Shares in accordance with the
terms hereof and thereof, (ii) the execution and delivery of this Agreement, the
Irrevocable Transfer Agent Instructions (as defined herein) and any related
agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Conversion Shares, have been duly authorized by the Company's Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders, (iii) this Agreement, the
Irrevocable Transfer Agent Instructions and any related agreements have been
duly executed and delivered by the Company, (iv) this Agreement, the Irrevocable
Transfer Agent Instructions and any related agreements constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors' rights and remedies. The authorized officer of the
Company executing this Agreement, the Irrevocable Transfer Agent Instructions
and any related agreements knows of no reason why the Company cannot perform any
of the Company's other obligations under such documents.




(c) Issuance of Securities. The Conversion Shares issuable upon conversion of
the Debenture have been duly authorized and reserved for issuance. Upon
conversion or exercise in accordance with the terms of this Agreement the
Conversion Shares will be duly issued, fully paid and nonassessable.




(d) Acknowledgment Regarding Noteholder's Purchase of the Conversion Shares. The
Company acknowledges and agrees that: (i) no commission or other remuneration
will be paid or given, directly or indirectly, in connection with the conversion
or redemption of the Debenture, (ii) the Noteholder is acting solely in the
capacity of an arm's length purchaser with respect to this Agreement and the
transactions contemplated hereby, (iii) the Debenture is a bona fide obligation
of the Company and was originally entered into more than one (1) year prior to
the date hereof. The Company further acknowledges that the Noteholder is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by the Noteholder or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Noteholder's purchase of the
Conversion Shares. The Company further represents to the Noteholder that the
Company's decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.




(e) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the 1933 Act) in connection with the offer or sale of the Conversion Shares.




(f) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Conversion Shares
under the 1933 Act or cause





--------------------------------------------------------------------------------

this offering of the Conversion Shares to be integrated with prior offerings by
the Company for purposes of the 1933 Act.




4. COVENANTS.




Form D. The Company agrees to file a Form D with respect to the Conversion
Shares as required under Regulation D and to provide a copy thereof to the
Noteholder promptly after such filing.




Fees and Expenses. The Company and the Noteholder shall pay all costs and
expenses incurred by such party in connection with the negotiation,
investigation, preparation, execution and delivery of this Agreement and the
Irrevocable Transfer Agent Instructions.




5. TRANSFER AGENT INSTRUCTIONS.




The Company shall issue the Irrevocable Transfer Agent Instructions to its
transfer agent irrevocably appointing Noteholder as its agent for purpose of
having certificates issued, registered in the name of the Noteholder or its
respective nominee, for the Conversion Shares upon conversion of the Debenture.
The Company shall instruct the Transfer Agent that such certificates shall bear
no restrictive legend if the Noteholder provides the Company with an opinion of
counsel, in form, scope and substance customary for opinions of counsel in
comparable transactions to the effect that registration of a resale by the
Noteholder of any of the Conversion Shares is not required under the 1933
Act.Nothing in this Section 5 shall affect in any way the Noteholder's
obligations and agreement to comply with all applicable securities laws upon
resale of Conversion Shares.




6. GOVERNING LAW: MISCELLANEOUS.




(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Nevada without regard to the principles
of conflict of laws. The parties further agree that any action between them
shall be heard in Harris County, Texas, and expressly consent to the
jurisdiction and venue of the State or Federal Court, sitting in Spokane,
Washington and the United States District Court for the Southern District of
Texas sitting in Houston, Texas for the adjudication of any civil action
asserted pursuant to this Paragraph.




(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.




(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.




(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.




(e) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Noteholder, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Noteholder makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.




(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Noteholder shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.








--------------------------------------------------------------------------------

(g) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.




(h) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.




IN WITNESS WHEREOF, the Noteholder and the Company have caused this Note
Conversion Agreement to be duly executed as of the date first written above.




COMPANY:

NOTEHOLDER




SEFE, Inc.




By: ____________________________

Donald C. Johnson , Chief Executive Officer

Riverbend LLC, a Nevada limited liability company

By: ____________________________

Craig Goodman, Managing Member








--------------------------------------------------------------------------------

EXHIBIT A

LETTERHEAD OF SEFE, INC.







December 13, 2012

Island Stock Transfer

15500 Roosevelt Blvd, Suite 301

Clearwater, FL 33760




Ladies and Gentlemen:

SEFE, Inc., a Nevada corporation, (the “Company”), and Riverbend LLC(the
“Noteholder”) have entered into a Note Conversion Agreement dated as of December
13, 2012 (the “Agreement”) providing for the issuance of 2,500,000 shares of
common stock of the Company (“Conversion Shares”) in exchange and conversion of
a promissory note with a remaining unpaid principal and accrued interest balance
of $_________ (the “Note”).




You are hereby irrevocably authorized and instructed to issue 2,500,000 shares
of Common Stock of the Company for partial conversion of the Note in accordance
with the Debenture Conversion Agreement.  You are hereby further irrevocably
authorized and directed to issue the shares of Common Stock s upon your receipt
of a written request duly executed by Riverbend LLC.




The Company hereby confirms to you that the shares have not been registered
under the Securities Act of 1933 or otherwise.  However, the Noteholder
represents that it is not an “Affiliate” as that term is defined in Rule 501(b)
of Regulation D of the Securities Act of 1933, the shares may be issued and
resold pursuant to Rule 144 without any restriction as to the number of
securities as of a particular date that can then be immediately sold, such
shares should be transferred, at the option of the Noteholder as specified in
the Notice of Conversion, either (i) electronically by crediting the account of
Riverbend, LLC DRS account held at Island Stock Transfer, or (ii) in
certificated form, and you should remove all stoptransfer instructions relating
to such shares.




The Noteholder is intended to be and are third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of theNoteholder.




Very truly yours,




SEFE, INC.







By: ____________________________

Donald C. Johnson, Chief Executive Officer

Acknowledged:




Transfer Agent




By: ______________________________

Name: ____________________________

Title: _____________________________






